IN THE SUPREME      COURT   OF THE STATE     OF MONTANA




IN RE: AMENDING      RULES 41(e), 4, and 45 OF THE       )
MONTANA    RULES     OF CIVIL PROCEDURE                            ORDER
                                                                                       i’lOY   16   1%
                                                         1



       On September28,1999 the Court entered an order amending Rules 45,41
                                                                                a~~~~~
of the Montana Rules of Civil Procedure,said amendmentsto become effective on January 1,

2000. Upon due consideration, the Court has determined to further amend Rule 4E( 1).

       Accordingly, by and under the authority vested in this Court in Article VII, Section

2(3), of the Constitution of the State of Montana,

       IT IS HEREBY ORDERED that effective January 1,2000, Rule 4E(l), M.R.Civ.P.,

is amended as follows: (Underscored material will be addedto the Rule.)

Rule 4E. Time limit for issuanceand service of process.

       (1)    A plaintiff shall have 3 years after filing a complaint to have a summons issued
              and accomplish service. Unless appearance has been made by the
              defendant(s), the court, upon motion or on its own initiative, shall dismiss an
              action without prejudice if a plaintiff fails to either have the summons issued
              or fails to accomplish service within 3 years from the date of the filing of a
              complaint. The plaintiff shall file the summons with the clerk of the court
              within 30 davs after service. however, failure to do so shall not affect the
              validitv of service or serve as a basis for dismissal of said action.

       IT IS FURTHER ORDERED that the Clerk of this Court shall prepare and mail

copies of this Order to:

       The Code Commissioner and Director of Legal Services for the State of Montana;

       The District Judges of the State of Montana;

                                              1
       The Clerks of the District Courts of the State of Montana;

       The Clerk of the United StatesDistrict Court of the State of Montana;

       James H. Goetz, Chairman of the Advisory Commission on Rules of Civil and

Appellate Procedure;

       The President and Executive Director of the State Bar of Montana with the request

that this order be published in the next available issue of The Montana Lawver; and

       The State Reporter Publishing Company with the requestthat this Order be published

in the State Reporter.

       DATED this &zy          ofNovember, 1999.




                                            2